Citation Nr: 9916797	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to September 
1966, from October 1982 to July 1985, and from September 1990 
to September 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1992 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in December 1993.  

The case was remanded by the Board in October 1995.


REMAND

As noted, this case was remanded by the Board in October 
1995.  Review of that remand shows that the RO was instructed 
to order an examination by an orthopedic specialist who was 
to determine whether the veteran currently had a right knee 
disorder, and, if so, render an opinion as to its etiology.  
If an opinion as to the etiology could not be rendered 
without resorting to conjecture, the examiner was instructed 
to so state for the record.  As pointed out by the veteran's 
representative, this was not accomplished.  A VA examination 
was performed in February 1996 and a diagnosis of early 
cartilaginous degeneration of the right knee was made.  The 
examiner made no comment as to the etiology of this 
condition.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Under these circumstances, the case must be remanded 
for compliance with the instructions given in October 1995.  


Therefore, the case is remanded for the following:

The RO should arrange for the veteran to 
undergo a special orthopedic examination 
to determine the probable etiology of the 
early cartilaginous degeneration found to 
be present in the right knee.  The 
examiner should render an opinion as to 
whether it is as likely as not that this 
disorder was the result of service or 
from some other cause, or should state 
for the record that such an opinion could 
not be rendered.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified; however, he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









